Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

 

AGREEMENT made as of _______________________, 2016, by and among CODORUS VALLEY
BANCORP, INC., a Pennsylvania business corporation (hereinafter referred to as
the “Corporation”), PEOPLESBANK, a Codorus Valley Company, a Pennsylvania state
chartered bank (hereinafter referred to as the “Bank”) and ____________, an
adult individual (hereinafter referred to as “Executive”).

 

 

W I T N E S S E T H:

 

WHEREAS, Executive is now serving as ___________________ of the Corporation; and

 

WHEREAS, the Corporation and the Bank consider the continued services of
Executive to be in the best interests of the Corporation and the Bank; and

 

WHEREAS, the Corporation, the Bank and Executive desire to enter into this
Agreement whereby the Bank agrees to make certain payments to Executive upon
termination under specific conditions, in order to induce Executive to continue
in employment.

 

NOW, THEREFORE, in consideration of the continued employment of Executive and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, intending to be legally bound hereby, Executive, the
Corporation and the Bank agree as follows:

 

 

ARTICLE I

 

TERMINATION PURSUANT TO A CHANGE OF CONTROL

 

1.1            Definition:  Termination Pursuant to a Change of Control.  Any of
the following events occurring during the period commencing with the date of any
“Change of Control” (as defined in ARTICLE II hereof) and ending on the second
(2nd) anniversary date of the Change of Control, shall constitute a “Termination
Pursuant to a Change of Control:”

 

(A)            Executive’s employment is terminated by the Corporation, the Bank
or an acquiror or successor of either without “Good Cause” (as defined below);
or

 

(B)            Any of the following events occurs and Executive thereafter
terminates Executive’s employment:

 

 

 

 

 

(i)            any reduction in Executive’s responsibilities, including
reporting responsibilities, or authority, including such responsibilities or
authorities as may be increased from time to time; or

 

(ii)            any reassignment of Executive to a principal place of employment
which is more than twenty-five (25) miles from Executive’s principal place of
employment immediately prior to the Change of Control; or

 

(iii)            any material reduction in Executive’s annual base salary as the
same may be increased from time to time; or

 

(iv)            any failure to provide Executive with benefits at least as
favorable as those enjoyed by Executive under Corporation’s or Bank’s retirement
or pension, life insurance, medical, health and accident, disability or other
employee or incentive compensation plans in which Executive participated or the
taking of any action that would materially reduce any of such benefits, unless
such reduction is part of a reduction applicable in each case to all employees;
or

 

(v)            any other action or inaction that constitutes a material breach
of this Agreement by the Corporation or the Bank;

 

provided, however, that the Executive must furnish notice of her intention to
terminate her employment due to the existence of one or more of the
above-delineated conditions within ninety (90) days of the initial existence of
such conditions, after which time the Bank shall have thirty (30) days to remedy
such condition. The Executive shall not be required to maintain her employment
with the Bank during such thirty (30) day period; however, should the Bank
remedy the condition giving rise to the right of termination hereunder within
such time period, the Executive shall not be entitled to payment hereunder.

 

For purposes of this Section 1.1(A), “Good Cause” shall mean: (i) the willful
failure by the Executive to substantially perform her duties as an officer of
the Corporation or Bank after Executive’s receipt of written notice from the
Bank of such failure, other than a failure resulting from the Executive’s
incapacity because of physical or mental illness or (ii) the willful engaging by
the Executive in misconduct injurious to the Corporation or Bank or (iii) the
dishonesty or gross negligence of the Executive in the performance of her duties
or (iv) the breach of Executive’s fiduciary duty involving personal profit or
(v) the violation of any law, rule or regulation governing banks or bank
officers or any final cease and desist order issued by a bank regulatory
authority, any of which materially jeopardizes the business of the Corporation
or Bank or (vi) moral turpitude or other conduct on the part of the Executive
which brings public discredit to the Corporation or Bank. The burden of
establishing the validity of any termination for Good Cause shall rest upon the
Corporation or the Bank.

 

 

 

 

1.2            Compensation Upon Termination Pursuant to a Change of
Control.  If Executive’s employment is terminated and such termination is a
Termination Pursuant to a Change of Control (as defined in Section 1.1), the
Bank (or any acquiror or successor thereto) shall provide (or cause to be
provided) the following to Executive:

 

(A)            The Bank shall pay Executive within ten (10) days following the
Termination Pursuant to the Change of Control a lump sum payment in an amount
equal to one (1) times: (i) the highest of Executive’s annualized base salary at
the time of or during one of the three calendar years immediately preceding the
Termination Pursuant to a Change of Control plus (ii) the highest bonus earned
by Executive with respect to one of the three calendar years immediately
preceding the date of the Termination Pursuant to a Change of Control; and

 

(B)            For a period of one (1) year, commencing as of the Termination
Pursuant to the Change of Control, the Bank also shall maintain in full force
and effect, for the             continued benefit of the Executive, all employee
benefit plans and programs to which the Executive was entitled prior to the date
of termination, if the Executive’s continued participation is possible under the
general terms and provisions of such plans, and programs, except that if the
Executive’s participation in any health, medical, life insurance, or disability
plan or program is barred, the Bank shall obtain and pay for, on the Executive’s
behalf, individual insurance plans, policies or programs which provide to the
Executive health, medical, life and disability insurance coverage which is
substantially equivalent to the insurance coverage to which Executive was
entitled prior to the date of termination.

 

1.3            Other Benefits.  The payments provided by this ARTICLE I shall
not affect Executive’s rights to receive any payments or benefits to which
Executive may be or become entitled under any other existing or future agreement
or arrangement of the Corporation, the Bank or any successor of either with the
Executive, or under any existing or future benefit plan or arrangement of the
Corporation, the Bank or any successor in which Executive is or becomes a
participant, or under which Executive has or obtains rights, including without
limitation, any qualified or nonqualified deferred compensation or retirement
plans or programs or any outstanding stock options or similar agreements. Any
such rights of Executive shall be determined in accordance with the terms and
conditions of the applicable agreement, arrangement or plan and applicable law,
provided, however, that Executive shall not be entitled to any severance
payments in addition to those provided hereunder.

 

1.4            Withholding for Taxes.  All payments required to be made under
this Agreement will be made in accordance with the Bank’s or other payor’s
normal payroll and will be subject to withholding of such amounts relating to
tax and/or other payroll deductions as may be required by law.

 

 

 

 

1.5            Excess Parachute Payment Limitation.  Notwithstanding any other
provision of this Agreement, if the sum of the payments to the Executive
described in this Agreement and in any other agreement, program, or plan between
the Executive and the Corporation or the Bank (or an affiliate of the Bank)
attributable to the same Change in Control constitute “excess parachute
payments” (as defined in Section 280G(b)(1) of the Internal Revenue Code of
1986, as amended (“Code”), the Bank shall reduce the amounts otherwise payable
to the Executive under this Agreement so that the Executive’s total “parachute
payment” (as defined in Code Section 280G(b)(2)(A)) under this Agreement and any
other agreements, programs or plans shall be One Dollar ($1.00) less than the
amount that would be an “excess parachute payment.”

 

 

ARTICLE II

 

DEFINITION OF CHANGE OF CONTROL

 

2.1            Change of Control.  For purposes of this Agreement, the term
“Change of Control” shall mean: a Change in the Ownership of the Corporation or
the Bank (as defined below), a Change in the Effective Control of the
Corporation or the Bank (as defined below), or a Change in the Ownership of a
Substantial Portion of the Assets of the Corporation or the Bank (as defined
below):

 

(A)            Change in the Ownership of the Corporation or the Bank.  A Change
in the Ownership of the Corporation or the Bank occurs on the date that any one
person, or more than one person acting as a group (as defined below), acquires
ownership of stock of the Corporation or the Bank that, together with stock held
by such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Corporation or the
Bank, the acquisition of additional stock by the same person or persons is not
considered to cause a Change in Ownership of the Corporation or the Bank. An
increase in the percentage of stock owned by any one person or persons acting as
a group, as a result of a transaction in which the Corporation or Bank acquires
its stock in exchange for property will be treated as an acquisition of stock
for these purposes. A change in ownership of the Corporation or the Bank only
occurs when there is a transfer or issuance of stock of the Corporation or the
Bank and the stock remains outstanding after the transaction.

 

(B)            Change in Effective Control of the Corporation or the Bank.  A
Change in Effective Control of the Corporation or the Bank occurs only on the
date that either:

 

(i)            Any one person, or more than one person acting as a group (as
defined below), acquires (or has acquired during the 12 month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Corporation or the Bank possessing thirty-five percent (35%) or
more of the total voting power of the stock of the Corporation or the Bank; or

 

 

 

 

(ii)            A majority of members of the Corporation’s Board of Directors is
replaced during any 12 month period by directors whose appointment or election
is not endorsed by a majority of the members of the Corporation’s Board of
Directors prior to the date of the appointment or election.

 

If any one person, or more than one person acting as a group, is considered to
effectively control the Corporation or the Bank, the acquisition of additional
control of the Corporation or the Bank by the same person or persons is not
considered to cause a Change in the Effective Control of the Corporation or the
Bank.

 

(C)            Change in Ownership of a Substantial Portion of the Corporation’s
or the Bank’s Assets. A Change in Ownership of a Substantial Portion of the
Corporation’s or the Bank’s Assets occurs on the date that any one person, or
more than one person acting as a group (as defined below), acquires (or has
acquired during the 12 month period             ending on the date of the most
recent acquisition by such person or persons) assets from             the
Corporation or the Bank that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Corporation or the Bank immediately prior to such acquisition or
acquisitions. For this             purpose, gross fair market value means the
value of assets of the Corporation or the Bank, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

There is no Change of Control under this Paragraph 2.1(C) if there is a transfer
of assets to an entity that is:

 

(i)            A shareholder of the Corporation or the Bank (immediately before
the asset transfer) in exchange for or with respect to its stock;

 

(ii)            An entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by the Corporation or
the Bank;

 

(iii)            A person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Corporation or the Bank; or

 

(iv)            An entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
(i), (ii) or (iii) above.

 

(D)            For purposes of this Paragraph 2.1, persons will not be
considered to be acting as a group solely because they purchase or own stock or
purchase assets of the Corporation or the Bank at the same time. However,
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
assets, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only to the extent of the
ownership in the corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

 

 

 

2.2            Notwithstanding anything else to the contrary set forth in this
Agreement, if: (i) an agreement is executed by the Corporation or the Bank
providing for any of the transactions or events constituting a Change of Control
pursuant to this ARTICLE II or an announcement concerning a tender offer or
exchange offer is made constituting a Change of Control pursuant to this ARTICLE
II, and the agreement, tender offer or exchange offer subsequently expires or is
terminated without the transaction or event being consummated and (ii) a
“Termination Pursuant to a Change of Control” (as defined in ARTICLE I hereof)
has not occurred prior to such expiration or termination, then for purposes of
this Agreement (including, without limitation, ARTICLE I hereof) it shall be as
though such agreement was never executed or such tender offer or exchange offer
was never announced and no Change of Control event shall be deemed to have
occurred as a result.

 

2.3            The expiration of the two year period after any Change of Control
event without the occurrence of a Termination Pursuant to a Change of Control
shall not have any effect on this Agreement, which shall remain in full force
and effect until its termination by written agreement of the parties or the
earlier termination of Executive’s employment under circumstances not
constituting a Termination Pursuant to a Change of Control.

 

 

ARTICLE III

 

409A SAFE HARBOR

 

3.1            General.  It is intended that this Agreement shall comply with
the provisions of section 409A of the Code and the Department of the Treasury
(the “Department”) Regulations relating thereto, or an exemption to section 409A
of the Code. Any payments that qualify for the “short-term deferral” exception
or another exception under section 409A of the Code shall be paid under the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the section 409A of the Code deferral election rules and
the exclusion under section 409A of the Code for certain short-term deferral
amounts. All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code. In no event may the Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement. Within the time period
permitted by the applicable Department Regulations (or such later time as may be
permitted under section 409A or any Internal Revenue Service or Department rules
or other guidance issued thereunder), the Bank may, in consultation with the
Executive, modify the Agreement in order to cause the provisions of the
Agreement to comply with the requirements of section 409A of the Code, so as to
avoid the imposition of taxes and penalties on the Executive pursuant to section
409A of the Code.

 

 

 

 

3.2            In-kind Benefits and Reimbursements.  Notwithstanding anything to
the contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code including where applicable, the
requirement that: (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

3.3            Delay of Payments.  Notwithstanding any other provision of this
Agreement to the contrary, if the Executive is considered a “specified employee”
for purposes of section 409A of the Code (as determined in accordance with the
methodology established by the Corporation and the Bank as in effect on the date
of termination), any payment that constitutes nonqualified deferred compensation
within the meaning of section 409A of the Code that is otherwise due to the
Executive under this Agreement during the six month period following her
separation from service (as determined in accordance with section 409A of the
Code) shall be accumulated and paid to Executive on the first business day of
the seventh (7th) month following her separation from service (the “Delayed
Payment Date”). The Executive shall be entitled to interest on any delayed cash
payments from the date of termination to the Delayed Payment Date at a rate
equal to the applicable federal short term rate in effect under Code section
1274(d) for the month in which the Executive’s separation from service occurs.
If the Executive dies during the postponement period, the amounts and
entitlements delayed on account of section 409A of the Code shall be paid to the
person designated by the Executive in writing for this purpose, or in the
absence of any such designation, to: (i) her spouse if he survives her or (ii)
to her estate if her spouse does not survive her, on the first to occur of the
Delayed Payment Date or thirty (30) days after the date of the Executive’s
death. The foregoing shall apply only to those payments required hereunder, if
any, that do not qualify as short term deferrals or an exempt pay arrangement
under section 409A.

 

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1            Termination of Employment.  This Agreement shall not in any way
obligate either the Corporation or the Bank to continue the employment of
Executive, nor shall this Agreement limit the right of the Corporation or the
Bank to terminate Executive’s employment for any reason.

 

 

 

 

4.2            Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto, their respective heirs,
executors, administrators, successors and, to the extent permitted hereunder,
assigns. All of the obligations of the Corporation and the Bank hereunder shall
be legally binding on any successor to the Corporation or the Bank, including
without limitation, any successor as a result of the consummation of a Change of
Control. The right of Executive to receive payments hereunder may not be
assigned, alienated, pledged or otherwise encumbered by Executive and any
attempt to do so shall be void and of no force or effect.

 

4.3            Entire Agreement; Amendment.  This Agreement represents the
entire understanding between the parties hereto with respect to the subject
matter hereof and may be amended only by an instrument in writing signed by the
parties hereto.

 

4.4            Jurisdiction.  The parties hereto consent to the exclusive
jurisdiction of the courts of the Commonwealth of Pennsylvania in any and all
actions arising hereunder.

 

4.5            Governing Laws.  This Agreement shall be governed and construed
under the laws of the Commonwealth of Pennsylvania, without regard to the
conflict of laws principles thereof.

 

4.6            Rabbi Trust.  The Corporation and the Bank have established a
rabbi trust. In the event of a Change of Control, the Corporation and the Bank
shall, in accordance with the terms of the trust, contribute the amounts
described therein. Thereafter, amounts payable under this Agreement shall be
paid first from the assets of such trust and the income thereon. Notwithstanding
establishment of such trust, the Corporation and the Bank shall remain obligated
to make the necessary payments under this Agreement to the extent the trust does
not, at any time, have adequate assets to pay benefits when due under this
Agreement.

 

4.7            Unfunded Obligations.  The obligations to make payments hereunder
shall be unfunded and Executive’s right to receive any payments hereunder shall
be the same as any other unsecured general creditor.

 

4.8            Individual Agreement.  This Agreement constitutes an agreement
solely between the Corporation, the Bank and Executive named herein. This
Agreement is intended to constitute a non-qualified arrangement for the benefit
of the Executive and shall be construed and interpreted in a manner consistent
with such intention.

 

4.9            Headings.  All headings preceding the text of the several
paragraphs hereof are inserted solely for reference and shall not constitute a
part of this Agreement, nor affect its meaning, construction or effect.

 

 

 

 

IN WITNESS WHEREOF, the Corporation and the Bank have each caused this Agreement
to be executed and attested to on its behalf by a duly authorized officer, and
Executive hereunto has set her hand as of the day and year first above written.

 

 

ATTEST:   CODORUS VALLEY BANCORP, INC.             By:     (Assistant) Secretary
     

 

 

ATTEST:   PEOPLESBANK, a Codorus Valley Company             By:     (Assistant)
Secretary      

 

 

WITNESS:   EXECUTIVE:              

 

 



 

